DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover foil as stated in claims 5 and 15-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states that the cardboard tray is flangeless.  The tray doesn’t have a flange at the upper edge of the sidewalls.  The tray is made from a blank as shown in Fig. 6 and 7 that has flanges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint, III (US 8006855) (Lapoint) in view of Robbins, III et al. (US 4765579) (Robbins).
Lapoint discloses a packaging for modified atmosphere packaging (container 50), comprising: a flangeless cardboard tray 20 having a bottom and an upstanding peripheral wall; a plastic barrier foil (liner 40) adhered to (see column 5, lines 16-17) and lining the inside of the cardboard tray and extending over the upper edge of the flangeless cardboard tray.
Lapoint fails to disclose the plastic flange.  Robbins teaches a plastic flange (rim 2) arranged on top of the edge of the peripheral wall, which plastic flange has in cross-section a first part extending horizontally, substantially parallel to the bottom of the tray, a second part depending from the first part downward along the outside of the peripheral wall and a third part depending from the first part, opposite of the second part, along the inside of the peripheral wall.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a plastic flange to protect the upper edge and allow the plastic foil liner to extend over the flange to provide an upper edge which the liner drapes over and secures the liner to the packaging.
Re claim 6, passages 34 of Lapoint provide positioning holes in the upper portion of the peripheral wall.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins as applied to claim 1 above, and further in view of Kies et al. (US 2010/0038363) (Kies).
.

 Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins as applied to claim 1 above, and further in view of Pedracine et al. (US 6039185) (Pedracine).
The combination discloses the invention except for a flange perforation line.  Pedracine teaches a flange perforation line.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a perforation line to allow part of the flange to be easily removed for the convenience in opening a package without using a cutting tool.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins as applied to claim 1 above, and further in view of Christensson (US 4199097).
The tray of Lapoint is folded from an unfolded sheet or blank.  The combination discloses the invention except for the arrangement of rounded corners and slits.  Christensson teaches a similarly constructed cardboard tray to Lapoint wherein the blank shown in Fig. 5 and 8 have the rounded corners and slits as stated in claim 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the unfolded sheet or blank of Lapoint to have the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins as applied to claim 1 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins as applied to claim 1 above, and further in view of McClure (US 7398913).
The combination discloses the invention except for the at least one flap.  McClure teaches a sidewall flap (tab 28).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the at least one flap to provide further securement of the liner to prevent liner movement or detachment.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Kies as applied to claim 2 above, and further in view of Pedracine et al. (US 6039185) (Pedracine).
 add a perforation line to allow part of the flange to be easily removed for the convenience in opening a package without using a cutting tool.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Kies as applied to claim 2 above, and further in view of Christensson (US 4199097).
The tray of Lapoint is folded from an unfolded sheet or blank.  The combination discloses the invention except for the arrangement of rounded corners and slits.  Christensson teaches a similarly constructed cardboard tray to Lapoint wherein the blank shown in Fig. 5 and 8 have the rounded corners and slits as stated in claim 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the unfolded sheet or blank of Lapoint to have the rounded corners and slits as stated in claim 4 to provide a tray with rounded corners which will prevent the incidence of injury due to sharp corner impact.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Pedracine as applied to claim 3 above, and further in view of Christensson (US 4199097).
The tray of Lapoint is folded from an unfolded sheet or blank.  The combination discloses the invention except for the arrangement of rounded corners and slits.  Christensson teaches a similarly constructed cardboard tray to Lapoint wherein the blank shown in Fig. 5 and 8 have the rounded corners and slits as stated in claim 4.  It would have been obvious to a person having ordinary skill in the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins, Kies and Pedracine as applied to claim 11 above, and further in view of Christensson (US 4199097).
The tray of Lapoint is folded from an unfolded sheet or blank.  The combination discloses the invention except for the arrangement of rounded corners and slits.  Christensson teaches a similarly constructed cardboard tray to Lapoint wherein the blank shown in Fig. 5 and 8 have the rounded corners and slits as stated in claim 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the unfolded sheet or blank of Lapoint to have the rounded corners and slits as stated in claim 4 to provide a tray with rounded corners which will prevent the incidence of injury due to sharp corner impact.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Kies as applied to claim 2 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Pedracine as applied to claim 3 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins and Christensson as applied to claim 4 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins, Kies and Pedracine as applied to claim 11 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins, Kies and Christensson as applied to claim 12 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Robbins, Pedracine and Christensson as applied to claim 13 above, and further in view of Vesconte (US 3154215).
The combination discloses the invention except for a cover foil.  Vesconte teaches a cover foil (continuous coating 26 as shown in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cover foil to seal the top opening to protect the content from contamination or spoilage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733